Citation Nr: 0604907	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with degenerative disc disease, lumbar spine, with 
limited motion, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for right lower 
neuropathy, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for left lower 
neuropathy, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty October 1972 to October 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In May 2004, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and it is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran seeks an increased evaluation for his service-
connected low back strain with degenerative disc disease, 
lumbar spine, with limited motion, currently evaluated as 40 
percent disabling under DC 5293, and increased evaluations 
for his right and left lower neuropathy disabilities.  

The Board notes that in April 2005, during VA outpatient 
treatment, the veteran reported that he was to begin 
receiving benefits from the Social Security Administration 
(SSA) in January and that he had not received any money as so 
far.  The medical records underlying the SSA's award have not 
been procured.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision could possibly contain 
relevant evidence and are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims file.  
 
In addition, the veteran was examined by VA in June 2005, to 
evaluate his service-connected disabilities in light of the 
revisions to the rating criteria which were enacted during 
the course of this appeal.  The examiner noted that the 
veteran had undergone a left-sided hemiparetic stroke over 
the past year.  Private records in the file show that he 
suffered a CVA in January 2004 with subsequent rehabilitation 
treatment thereafter.  It is unclear from the record the 
manifestations particular to the service-connected 
disabilities and any residuals from the recent stroke.  In 
addition, the examiner did not indicate if, on examination of 
the back, there was demonstrable muscle spasm, present or 
absent ankle jerk or other pertinent neurological findings.  
Thus, another VA examination should be scheduled for the 
veteran.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

In view of the forgoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award 
of SSA disability benefits, to include 
any medical records considered in making 
that award.  The materials obtained 
should be associated with the claims 
file.  If no records can be found, the RO 
should indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.  


2.  Schedule the veteran for a VA 
examination to evaluate the veteran's low 
back disability and his lower extremity 
neuropathy.  Forward the claims file to 
the examiner for review and ask the 
examiner to confirm in the written report 
that he/she conducted such a review.  
Identify all neurological findings 
referable to the lower extremities due to 
the service-connected back disability.  
All opinions and conclusions must be 
supported by complete rationale.  

3.  If any benefit sought on appeal is 
not granted, the veteran should be 
provided a SSOC on the issue(s) and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


